internal_revenue_service number info release date index number dear this letter responds to your inquiry dated date to the commissioner of internal revenue which forwards correspondence from your constituent is concerned with a notification he received from his telephone service provider informing him that he would be subject_to federal excise_tax on frequent flyer mileage he earned as a result of his usage of the provider’s long distance services the congress passed a law concerning this tax in but its effects are somewhat different from that described by the service provider as part of the taxpayer_relief_act_of_1997 sec_4261 was added to the internal_revenue_code under that section any amount_paid for the right to award frequent flyer miles is subject_to an excise_tax thus when a telephone service provider purchases the right to award frequent flyer miles to a customer it pays the tax to the air carrier selling the miles the air carrier then pays the tax over to the united_states because the customer is not paying any amount for the right to award frequent flyer miles this tax does not apply to the transaction between the customer and its telephone service provider the telephone company may be showing on its invoice to the customer an amount representing the tax that was paid on its purchase of the frequent flyer miles from the air carrier but the tax as enacted by the congress does not apply to the customer’s receipt of the miles as a consequence of its purchase of telephone services this tax as well as several other federal excise_taxes relating to air transportation is paid into the airport_and_airway_trust_fund the trust fund amounts in the trust fund are used to plan construct develop operate and maintain air traffic control air navigation and communications for the airway system in addition certain portions of the budget of the department of transportation concerned with air transportation and air safety including over half of the expenditures of the federal aviation administration come from the trust fund i hope this information is helpful to you in responding to your constituent if you have any questions please contact sincerely assistant chief_counsel passthroughs and special industries by richard a kocak chief branch
